  Case 7:19-cr-00856-KMK
    Case  7:19-cr-00856-KMK Document  73 Filed
                             Document 72 Filed03/09/21
                                               03/10/21Page
                                                         Page
                                                            1 of1 1of 1




                                                              MEMO ENDORSED
                                BRIAN KAPLAN, P.C.
                                     Attorneys At Law
                                 11 Park Place - Suite 903
                                New York, New York 10007
                                     212-269-2363
                                   (Fax) 212-269-2364


VIA ELECTRONIC FILING

                                                         March 9, 2021
Honorable Kenneth Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 1060 I

                                                      Re: USA v Mayobanex Reyes
                                                      l 9 Cr 856 (KMK)

Dear Judge Karas:

       As you are aware I represent Mayobanex Reyes, who is currently scheduled for
sentencing on March 18, 202 l. Mr. Reyes is requesting to be sentenced in person. We are
therefore requesting an adjournment of the sentence for two to three months.
Additionally, there is a mandatory sentence of incarceration for the plea of guilty to the
count of aggravated identity theft. Due to the COVID pandemic it would be difficult to
impose such a sentence,
        I have conferred with A.U.S.A. James Ligtenberg and he is not opposed to my
adjournment request.
       Thank you for your anticipated cooperation on this matter.


                                                      Sine~


                                                      Brian I. Kap.Ian, Esq.
